Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 was filed after the mailing date of the Notice of Allowability on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 25 and 31 – 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is the Invitrogen technical document: “Comparison of Image-based cell counting methods: Countess Automated Cell Counter vs. the hemocytometer,” Invitrogen Technical Note, 2009, pp. 1 – 4 (NPL cite no. 4 on page 7 of the IDS filed by Applicant in the parent application: 14/947,971) (hereinafter “Invitrogen”). Invitrogen discloses the CountessTM Automated Cell Counter is a benchtop instrument that uses the standard trypan blue technique for cell viability determination; digital image capture and a sophisticated image analysis program to determine the cell count, cell size, and percent viability of a cell population. The instrument contains a small microscope, digital camera, and computer that together enable the user to view the sample, adjust the image for optimal alignment, acquire an image, and rapidly obtain cell count and viability results – without having to manually count the cells or perform tedious calculations (Figure 1) (page 1).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796